DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels (US 2017/0232209 A1) in view of Cully (US 2015/0157787, cited previously), and further in view of Shah et al. (US 2017/0273713 A1, hereafter ‘Shah’).
As to claim 2, Michels discloses a device (100) for assisting a subcutaneous injection (see Figs. 8-10), the device comprising: a cylindrical body (central portion 106) having an aperture (107) extending therethrough; and first and second skin-contacting elements coupled to the cylindrical body (see annotated Fig. 8 below); each of the first and second skin-contacting elements further comprising: a proximal end and a distal end opposite the proximal end, wherein the proximal end is coupled to the cylindrical body (see Figs. 8-10).

    PNG
    media_image1.png
    414
    587
    media_image1.png
    Greyscale

Michels is silent to a flange extending from the cylindrical body at a first side thereof, the flange and the cylindrical body forming a funnel element for guiding a syringe. Cully discloses a flange (labeled at 140 in Fig. 1A, 1B) extending from a cylindrical body (140 seen extending from a cylindrical portion in Fig. 1A) at a first side thereof (Fig. 1A), the flange and the cylindrical body forming a funnel element for guiding a syringe (see para 0037 – “flared segment 134 serves as a guide to "funnel" or direct a tip of a needle to needle bore 132”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Michels such that the body includes a flange at a first side thereof opposite the second side, the flange and the cylindrical body forming a funnel element for guiding a syringe based off the teachings of Cully. One would have been motivated to do so in order to help funnel a syringe through the device 100 of Michels (see para 0037, Figs. 1A, 1B of Cully).
Michels in view of Rossi is silent to one or more texture elements disposed on one or more surfaces of each of the first and second skin-contacting elements. Shah teaches finger interfaces 12 comprising one or more texture elements disposed on one or more surfaces of the finger interfaces (see para 0032, 0036, Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Michels further to include one or more texture elements disposed on one or more surfaces of each of the first and second skin-contacting elements in view of the teachings of Shah. One would have been motivated to do so to facilitate gripping of the first and second skin-contacting elements (see para 0032, 0036, Fig. 2 of Shah).

As to claim 14, Michels in view of Rossi and Shah teaches the device of claim 2 as described above. Michels further discloses wherein the first skin-contacting element is coupled to a portion of the cylindrical body opposite the second skin-contacting element (see annotated Fig. 8 above).
As to claim 18, Michels in view of Rossi and Shah teaches the device of claim 2 as described above. Michels further discloses wherein the first skin-contacting element and the second skin-contacting element are each non-removably coupled to the cylindrical body (see Figs. 8-10; first and second skin-contacting elements formed as an integral piece with cylindrical body 106).
As to claim 20, Michels in view of Rossi and Shah teaches the device of claim 2 as described above. Michels further discloses wherein each distal end of the first and second skin-contacting elements comprises a curved portion (bottom of each of first and second skin-contacting elements includes part of 104 which is curved).

Allowable Subject Matter
Claims 1 and 7-13 are allowed.
Claims 3, 4, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1 none of the prior art of record, either alone or in combination, teaches or makes obvious all of the limitations of a device for assisting a subcutaneous injection, the device comprising: a cylindrical body having an aperture extending therethrough; a flange extending from the cylindrical body at a first side thereof, the flange and the cylindrical body forming a funnel element for guiding a syringe; and first and second skin-contacting elements extending from the cylindrical body at a second side thereof opposite the first side; each of the first and second skin-contacting elements further comprising: a proximal end and a distal end opposite the proximal end, wherein the proximal end is coupled to the cylindrical body, a spring element disposed at the proximal end, a gripping element disposed at the distal end, an elongated element disposed between the spring element and the gripping element, the elongated element comprising a proximal elongated end and a distal elongated end opposite the proximal elongated end, wherein the proximal elongated end is coupled to the spring element and the distal elongated end is coupled to the gripping element, and one or more texture elements disposed on one or more surfaces of the elongated element, the gripping element, or a combination thereof.
Claims 7-13 depend from claim 1.
As to claim 3, while Michels in view of Rossi and Shah teaches the device of claim 2 as described above, each are silent to each of the first and second skin-contacting elements further comprising: a spring element disposed at a proximal end and configured to couple with the cylindrical body, and a gripping element disposed at a distal end in combination with the limitations of claim 2.
Claims 4, and 15-17 depend from claim 3.
As to claim 19, while Michels in view of Rossi and Shah teaches the device of claim 2 as described above, each are silent to wherein the first skin-contacting element and the second skin-contacting element are each coupled at a bottom surface of the cylindrical body. As seen in Michels (Figs. 8-10), respective proximal ends of the first and second skin-contacting elements are coupled at a top surface of the cylindrical body. There does not appear to be an obvious teaching in the prior art to move this connection to a bottom surface of the cylindrical body.


Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered.
With regard to the previous claim objections and previous rejections under §112, the examiner agrees that the amendments to the claims have obviated these issues.
 With regard to the rejections under §103, the arguments are moot because the arguments do not apply to the rejections being used in the current office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783